
	
		II
		Calendar No. 989
		110th CONGRESS
		2d Session
		S. 2875
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Tester (for himself,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Craig, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to provide
		  grants to designated States and tribes to carry out programs to reduce the risk
		  of livestock loss due to predation by gray wolves and other predator species or
		  to compensate landowners for livestock loss due to predation.
	
	
		1.Short titleThis Act may be cited as the
			 Wolf Livestock Loss Prevention and
			 Mitigation Act.
		2.DefinitionsIn this Act:
			(1)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(2)LivestockThe
			 term livestock means cattle, swine, horses, mules, sheep, goats,
			 livestock guard animals, and other animals, as determined by the
			 Secretary.
			(3)Predatory
			 speciesThe term predatory species means gray
			 wolves, grizzly bear, and other predatory species, as determined by the
			 Secretary.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Fish and Wildlife Service.
			3.Grant
			 program
			(a)In
			 generalThe Secretary may provide grants to States and Indian
			 tribes described in subsection (b) to pay the Federal share of carrying out
			 programs to compensate livestock producers for—
				(1)activities
			 undertaken to reduce the risk of livestock loss due to predation by predatory
			 species; or
				(2)livestock losses
			 due to such predation.
				(b)Requirements
				(1)In
			 generalThe Secretary shall designate as eligible to receive
			 grants under this section—
					(A)the States of
			 Montana, Wyoming, and Idaho; and
					(B)such other States
			 and Indian tribes as the Secretary determines from among States and Indian
			 tribes that have populations of predatory species.
					(2)EligibilityTo
			 be eligible to receive a grant under subsection (a), a State or Indian tribe
			 shall—
					(A)designate an
			 appropriate agency in the State or Indian tribe to administer the 1 or more
			 programs funded by the grant;
					(B)establish 1 or
			 more accounts to receive grant funds;
					(C)maintain files of
			 all claims received under programs funded by grant, including supporting
			 documentation;
					(D)submit to the
			 Secretary—
						(i)annual reports
			 that include—
							(I)a summary of
			 claims and expenditures under the program during the year; and
							(II)a description of
			 any action taken on the claims; and
							(ii)such other
			 reports as the Secretary may require to assist the Secretary in determining the
			 effectiveness of programs carried out under this section; and
						(E)promulgate rules
			 for reimbursing livestock producers under the program in accordance with
			 subsection (c).
					(3)Allocation of
			 fundingThe Secretary shall allocate funding made available to
			 carry out this section among States and Indian tribes based on—
					(A)the level of
			 livestock predation in the State or on the land owned by, or held in trust for
			 the benefit of, the Indian tribe;
					(B)whether the State
			 or Indian tribe is located in a geographical area that is at high risk for
			 livestock predation; or
					(C)such other factors
			 as the Secretary determines.
					(c)Funded
			 programs
				(1)Preventative
			 programsA program funded by a grant under subsection (a)(1)
			 shall compensate livestock producers for activities that reduce the risk of
			 livestock loss due to predation, including—
					(A)fencing;
					(B)fladry;
					(C)night
			 penning;
					(D)increased human
			 presence in the form of livestock herders and riders;
					(E)guard
			 animals;
					(F)provision of hay
			 and dog food;
					(G)voluntary rental
			 of private land or alternative pasture allotments on a temporary basis;
					(H)delayed turnouts;
			 and
					(I)other successful
			 preventative measures, as determined by the agency administering the
			 program.
					(2)Compensatory
			 programsA program funded by a grant under subsection (a)(2)
			 shall compensate livestock producers for losses due to predation of the
			 livestock of the livestock producers.
				(3)Eligible
			 landActivities described in paragraph (1) and losses described
			 in paragraph (2) may occur on Federal, State, or private land, or land owned
			 by, or held in trust for the benefit of, an Indian tribe.
				(4)Federal cost
			 shareThe Federal share of the cost of carrying out a program
			 described in paragraph (1) or (2) for any fiscal year shall not exceed 50
			 percent of the total annual cost of the program.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			
	
		1.Short titleThis Act may be cited as the
			 Wolf Livestock Loss Prevention and
			 Mitigation Act.
		2.DefinitionsIn this Act:
			(1)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(2)LivestockThe
			 term livestock means cattle, swine, horses, mules, sheep, goats,
			 livestock guard animals, and other domestic animals, as determined by the
			 Secretary.
			(3)ProgramThe
			 term program means the demonstration program established under
			 section 3(a).
			(4)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
			3.Wolf compensation and
			 prevention program
			(a)In
			 generalThe Secretaries shall establish a 5-year demonstration
			 program to provide grants to States and Indian tribes—
				(1)to assist livestock
			 producers in undertaking proactive, non-lethal activities to reduce the risk of
			 livestock loss due to predation by wolves; and
				(2)to compensate livestock
			 producers for livestock losses due to such predation.
				(b)Criteria and
			 RequirementsThe Secretaries shall—
				(1)establish criteria and
			 requirements to implement the program; and
				(2)when promulgating
			 regulations to implement the program under paragraph (1), consult with States
			 that have implemented State programs that provide assistance to—
					(A)livestock producers to
			 undertake proactive activities to reduce the risk of livestock loss due to
			 predation by wolves; or
					(B)provide compensation to
			 livestock producers for livestock losses due to such predation.
					(c)EligibilityTo
			 be eligible to receive a grant under subsection (a), a State or Indian tribe
			 shall—
				(1)designate an appropriate
			 agency of the State or Indian tribe to administer the 1 or more programs funded
			 by the grant;
				(2)establish 1 or more
			 accounts to receive grant funds;
				(3)maintain files of all
			 claims received under programs funded by the grant, including supporting
			 documentation;
				(4)submit to the
			 Secretary—
					(A)annual reports that
			 include—
						(i)a summary of claims and
			 expenditures under the program during the year; and
						(ii)a description of any
			 action taken on the claims; and
						(B)such other reports as the
			 Secretary may require to assist the Secretary in determining the effectiveness
			 of activities provided assistance under this section; and
					(5)promulgate rules for
			 reimbursing livestock producers under the program.
				(d)Allocation of
			 fundingThe Secretaries shall allocate funding made available to
			 carry out this Act—
				(1)equally between the uses
			 identified in paragraphs (1) and (2) of subsection (a); and
				(2)among States and Indian
			 tribes based on—
					(A)the level of livestock
			 predation in the State or on the land owned by, or held in trust for the
			 benefit of, the Indian tribe;
					(B)whether the State or
			 Indian tribe is located in a geographical area that is at high risk for
			 livestock predation; or
					(C)any other factors that
			 the Secretaries determine are appropriate.
					(e)Eligible
			 landActivities and losses described in subsection (a) may occur
			 on Federal, State, or private land, or land owned by, or held in trust for the
			 benefit of, an Indian tribe.
			(f)Federal cost
			 shareThe Federal share of the cost of any activity provided
			 assistance made available under this Act shall not exceed 50 percent of the
			 total cost of the activity.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000 for fiscal year
			 2009 and each fiscal year thereafter.
		
	
		September 16, 2008
		Reported with an amendment
	
